                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION
 KASEE MCLAUGHLIN,                                  )
                                                    )
                                Plaintiff,          )
                                                    )
                      v.                            )      No. 6:17-03386-CV-RK
                                                    )
                                                    )
 NANCY A. BERRYHILL, ACTING                         )
 COMMISSIONER OF SSA;                               )
                                                    )
                                                    )
                                Defendant.          )
                                             ORDER
       Before the Court is Plaintiff’s appeal brought under 42 U.S.C. § 405(g) seeking review of
Defendant Social Security Administration’s (“SSA”) denial of disability benefits as rendered in a
decision by an Administrative Law Judge (“ALJ”). For the reasons below, the decision of the ALJ
is REMANDED.
                                       Standard of Review
       The Court’s review of the ALJ’s decision to deny disability benefits is limited to
determining if the decision “complies with the relevant legal requirements and is supported by
substantial evidence in the record as a whole.”         Halverson v. Astrue, 600 F.3d 922, 929
(8th Cir. 2010) (quoting Ford v. Astrue, 518 F.3d 979, 981 (8th Cir. 2008)). “Substantial evidence
is less than a preponderance of the evidence, but is ‘such relevant evidence as a reasonable mind
would find adequate to support the [ALJ’s] conclusion.’” Grable v. Colvin, 770 F.3d 1196, 1201
(8th Cir. 2014) (quoting Davis v. Apfel, 239 F.3d 962, 966 (8th Cir. 2001)). In determining
whether existing evidence is substantial, the Court takes into account “evidence that detracts from
the [ALJ’s] decision as well as evidence that supports it.” Cline v. Colvin, 771 F.3d 1098, 1102
(8th Cir. 2014) (citation omitted). “If the ALJ’s decision is supported by substantial evidence, [the
Court] may not reverse even if substantial evidence would support the opposite outcome or [the
Court] would have decided differently.” Smith v. Colvin, 756 F.3d 621, 625 (8th Cir. 2014) (citing
Davis v. Apfel, 239 F.3d 962, 966 (8th Cir. 2001)). The Court does not “re-weigh the evidence
presented to the ALJ.” Guilliams v. Barnhart, 393 F.3d 798, 801 (8th Cir. 2005) (citing Baldwin v.
Barnhart, 349 F.3d 549, 555 (8th Cir. 2003)). The Court must “defer heavily to the findings and
conclusions of the [ALJ].” Hurd v. Astrue, 621 F.3d 734, 738 (8th Cir. 2010) (citation omitted).
                                            Discussion
       By way of overview, the ALJ determined Plaintiff suffers from the following severe
impairments: learning disability and depression (situational). The ALJ also determined that
Plaintiff’s historic complaints of lower extremity weakness and historic diagnosis of MRSA are
non-severe. However, the ALJ found that none of Plaintiff’s impairments, whether considered
alone or in combination, meet or medically equal the criteria of one of the listed impairments in
20 CFR Pt. 404. Subpt. P, App. 1 (“Listing”). Additionally, the ALJ found that despite her
limitations, Plaintiff retained the residual functional capacity (“RFC”) to perform a full range of
work at all exertional levels but with the following non-exertional limitations: Plaintiff can
understand, remember, and carry out simple instructions and non-detailed tasks, further defined as
SPV2 work; Plaintiff can perform work at a normal pace of an average worker; and Plaintiff cannot
perform work where there are hourly quotas. Although the ALJ found that Plaintiff was unable to
perform any past relevant work, the ALJ determined that Plaintiff was not disabled, and that
considering Plaintiff’s age, education, work experience, and RFC, there are jobs that exist in
significant numbers in the national economy that Plaintiff can perform.
       On appeal, Plaintiff argues the ALJ’s RFC determination is improper because the ALJ
failed to include Dr. Whetstone’s opined moderate limitations in the RFC, and the ALJ filed to
provide any reason or indication for discounting these limitations. Dr. Whetstone opined that
Plaintiff would have moderate limitations in the following areas: understanding and memory as to
her ability to remember short and simple instructions; social interactions; and adaptation to
changes in the work environment.1 The ALJ’s RFC addresses Dr. Whetstone’s limitation that
Plaintiff would have moderate difficulty in her ability to understand, remember, and carry out
simple instructions. However, the ALJ did not incorporate Dr. Whetstone’s remaining moderate
limitations into the RFC or provide reasons for discounting them. See Richardson v. Colvin, 2017
WL 6420283, at *7 (W.D. Mo. Dec. 12, 2017) (remand was warranted when the ALJ failed to
include a doctor’s opined limitations in the RFC or explain their omission); Trotter v. Colvin, 2015
WL 5785548, at * 4 (W.D. Mo. Oct. 2, 2015) (remand was required because the ALJ gave the


       1
        Dr. Whetstone performed a neuropsychological examination of Plaintiff in September 2014. Dr.
Whetstone also submitted a mental medical source statement concerning Plaintiff on August 12, 2016.

                                                 2
doctor’s opinion weight but did not provide any explanation for omitting portions of the doctor’s
opinion).
       On remand, the ALJ should reevaluate Dr. Whetstone’s opined moderate limitations. If
the ALJ determines that Dr. Whetstone’s opined moderate limitations should be disregarded, the
ALJ should provide specific, reasoned explanations for that decision.
                                          Conclusion
       Having carefully reviewed the record before the Court and the parties’ submissions on
appeal, the Court concludes that substantial evidence on the record as a whole is insufficient to
support the ALJ’s decision. Accordingly, the decision of the Commissioner is REMANDED
pursuant to sentence four of 42 U.S.C. § 405(g) for further proceedings consistent with this
opinion.
       IT IS SO ORDERED.


                                                    s/ Roseann A. Ketchmark
                                                    ROSEANN A. KETCHMARK, JUDGE
                                                    UNITED STATES DISTRICT COURT

DATED: March 11, 2019




                                                3
